Title: To George Washington from John Sullivan, 2 May 1781
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia May the 2d 1781
                        
                        I Take the Liberty of inclosing your Excellency a motion which I intend making in Congress provided it meets
                            with your approbation. I have reasons for this motion which were not proper in my Opinion to Lay before Congress but which
                            I beg leave to lay before Your Excellency. I Suppose it at Least possible That our reinforcement from France may be
                            followed by a Superiour Naval Armament which may arrive before any thing decisive can be Effected; should this event take
                            place we shall find ourselves unable to regain a Single Post the Enemy now possess & consequently the Campaign
                            must be lost unless by Some diversion we can reduce that force at Least to an Equality; & this in my Opinion
                            cannot be so effectually done as by making a Diversion in Canada as they cannot reinforce but by water; & This
                            will demand a Convoy of Capital Ships, but Should not this Event take place namely a naval Superiority on their Side no
                            injury can Arise from making the necessary preparations as this will make a diversion in favor of our intended plans in
                            this Quarter and Enable us in case of Disappointment to turn the feint into a real attack. I am clearly of opinion that
                            our whole force should be employed to regain what we have already lost so Long as there remains a probability of Success:
                            but when the possibility of that Success ceases to Exist we ought not to loose the Campaign & neglect to Conquer
                            Posts Completely in our power because we are unable to gain those we prefer. In Short I am for doing something in case it
                            should become impossible to do what I most ardently wish viz. regaining the Posts already lost, & I submit to your
                            Excellency whether even this will be possible unless the necessary preparations are previously made. These in my opinion
                            may be made without much Expence the Eastern States may be called upon to Embody some Battalions & make other
                            necessary preparations which in case of a Naval Superiority may be employed against New York & Enable us to Detach
                            from the main Army to the Southward. I beg your Excellency to Excuse the Length of this letter as it was only my intention
                            when I began to give the hints without going into a Long train of reasoning upon the Subject but have been insensibly led
                            into it by perhaps too warm an attachment to a Plan which your Excellency may convince me is not Eligible. I have the
                            honor to be with the most respectful attachment Dear General your Excellencys most obedt Servant
                        
                            Jno. Sullivan

                        
                    